Citation Nr: 0311954	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
service-connected scar on the left patella, lower thigh area.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




INTRODUCTION

The veteran had active service from June 1965 to May 1968.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran's claim of entitlement to 
a compensable evaluation for a service-connected scar on the 
left patella, lower thigh area.  A disability evaluation of 
10 percent was assigned.  In August 2000 the veteran filed a 
timely notice of disagreement.  The RO subsequently provided 
the veteran a statement of the case, the veteran perfected 
his appeal, and the issue was properly certified to the 
Board.  

The Board notes that the veteran was scheduled to appear 
before a Hearing Officer at the RO in May 2001; however, he 
failed to appear.  


FINDINGS OF FACT

1.  The veteran's service-connected residual scar is 
superficial and manifested by no more than tenderness and 
pain on manipulation.

2.  To the extent there may have been involvement of the 
quadriceps tendon in the original injury, the current medical 
findings show no more than slight disability affecting the 
anterior thigh.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a service-connected residual scar on the left 
patella, lower thigh area, have not been met.  38 U.S.C.A. §§ 
1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.73, 4.118, 
Diagnostic Codes 5314, 7804 (2002); 67 Fed. Reg. 49,590 (July 
31, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an evaluation in 
excess of 10 percent for his service-connected residual scar 
above the left patella.  

I.  Factual Background

Service medical records (SMR's) indicate that, while on 
maneuvers in Pennsylvania in August 1967, the veteran was 
injured by a blast from a recoilless rifle and suffered a 
two- to three-inch laceration on the anterior aspect of the 
left lower thigh.  He had full range of motion "except where 
limited by pain."  It was specifically noted that there was 
no nerve or blood vessel injury apparent.  On the date of the 
injury, he underwent debridement of the wound, with removal 
of a large metallic fragment.  One week later, he had a two-
layered closure of the wound.  The narrative summary from the 
August 1967 hospitalization noted that the wound communicated 
with the "subpatellar" bursa and possibly with the knee 
joint.  The wound healed well, and he was discharged after 
three weeks in the hospital and placed on limited-duty 
profile for an additional week.  At the time of discharge 
from the hospital, there was a moderate to minimal amount of 
edema in the operative area.  The diagnosis listed was 
fragment wound to the left lower extremity, with no arterial 
or nerve injury.  

On subsequent followup in September 1967, there was soft-
tissue swelling.  The knee was not red, warm, or tender; the 
veteran complained of limitation of flexion due to pain.  
Clinical evaluation noted the fragment wound residuals of the 
left suprapatellar area, with underlying induration and 
swelling in the region of the suprapatellar bursa.  The 
quadriceps muscle was reported as "OK."  There was a 
limitation of about 10-15 degrees from full flexion of the 
knee.

At the time of his separation from service in May 1968, the 
veteran noted his history of a thigh wound in service.  The 
examining physician reported the condition as "fragment 
wound left knee - no sequelae."


The veteran reported for VA medical examination in October 
1974.  The examiner noted a healed transverse scar four 
inches above the left patella.  The scar was somewhat 
broadened and keloid-looking, but was not raised above skin 
level.  The scar was not depressed, tender, or adherent.  
There was no restriction in flexion or extension, or any 
instability of the left knee.  X-rays revealed no retained 
foreign bodies and no bone or joint pathology in the left 
lower thigh, knee, or upper leg.  The diagnosis was residual 
scar above left patella on lower left thigh, not tender, with 
no restriction of motion of knee.

In a rating decision dated in November 1974, the RO granted 
the veteran service connection for a residual scar of the 
left patella and lower thigh, evaluated as 0 percent 
disabling.  

Outpatient treatment records from March 1985 indicate that 
the veteran complained of intermittent left leg pain.  
Physical examination revealed mild crepitus of the left 
patella with no swelling, heat, or instability.  In a rating 
decision dated in November 1985, the RO determined that the 
veteran was not entitled to a compensable evaluation.  

The veteran filed a claim seeking an increased evaluation for 
his service-connected scar in August 1999.  A progress note 
dated in January 2000 noted that the veteran walked daily.  

He was afforded a VA examination in May 2000, at which time 
he complained of aching pains in his knee and thigh, 
especially when he had his knee flexed for more than 30 
minutes.  The referral worksheet for the examination 
indicates that the veteran's claims file was not made 
available to the examiner.  Physical examination revealed a 
four-centimeter transverse wound scar over the proximal 
portion of the patella.  The examiner noted that "[t]he scar 
appears to involve the quadriceps tendon."  However, the 
quadriceps had full strength.  




There was some tenderness noted under the mediopatellar 
facet.  The veteran had full range of motion, and although 
there was mild patellofemoral crepitus with motion, there was 
no other joint line tenderness noted.  The examiner opined 
that more than likely the veteran had residual scar formation 
within the quadriceps tendon itself, which would explain his 
stiffness with prolonged flexion.  Radiographs revealed no 
significant arthritic change, mal-alignment, fracture, or 
injury.  

In a rating decision dated in May 2000, the RO granted the 
veteran's claim and increased his evaluation from 0 to 10 
percent for his service-connected scar.  

A progress note dated in October 2000 from the VA Medical 
Center indicates that the veteran had no complaints other 
than joint pain.  Physical examination of the veteran's 
extremities revealed no edema, crepitus, or swelling.  In 
addition, the veteran had full range of motion.  

II.  Legal Analysis

A.  Preliminary Matters

During the pendency of this claim and appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO in September 2000, May and September 2001, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  See 
Quartuccio v. Principi 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual disability in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).  Separate diagnostic codes identify various 
disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.

The veteran's service-connected residual scar of the left 
patella and thigh area is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7804 (2002).  

Under the rating criteria in effect through August 2002, 
scars that are superficial and poorly nourished with repeated 
ulceration warrant a 10 percent rating.  38 C.F.R. § 4.118, 
DC 7803.  Scars that are superficial and tender and painful 
on objective demonstration warrant a 10 percent rating under 
DC 7804.  Scars that limit the function of any body part are 
rated based upon limitation of function of the part affected.  
DC 7805.

Effective August 30, 2002, during the pendency of this 
appeal, the Rating Schedule was amended with regard to rating 
skin disorders.  67 Fed. Reg. 49,590 (July 31, 2002).  
Because the veteran's claim for an increased evaluation was 
filed before the regulatory change occurred, he is entitled 
to application of the version more favorable to him.  See 
Karnas, supra, 1 Vet. App. at 311; VAOPGCPREC 3-2000 (opinion 
of VA General Counsel that Karnas is to be implemented by 
first determining whether the revised version is more 
favorable to the veteran, which may necessitate applying both 
the old and new versions of the regulation).  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation can be no earlier than the effective 
date of that change, and the


Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.  
See Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the amended 
regulations).  See also 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2001) (precedent opinions of VA General 
Counsel are binding on Board).

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  Thus, the Board finds 
that we may proceed with a decision on the merits of this 
appeal, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384, 393-394(1993).

In accordance with the Court's holding in Karnas, the Board 
has reviewed the claim under both the new and old regulations 
for rating dermatitis.  For the reasons and bases set forth 
below, the Board finds that the preponderance of the evidence 
is against the assignment of an evaluation higher than 10 
percent for the veteran's service-connected scar under both 
the old and the new criteria. 

In the present case, the veteran has complained of pain when 
his knee is flexed for more than 30 minutes.  Physical 
examination has revealed a four-centimeter transverse wound 
scar over the patella, with some tenderness under the 
mediopatellar facet.  The veteran was also noted as having 
some mild patellofemoral crepitus with motion.  

The RO assigned a rating of 10 percent under Diagnostic Code 
7804, finding that the veteran's scar was tender and painful 
on objective demonstration, under the old rating criteria.  
The wording of new DC 7804 criteria is "scars, superficial, 
painful on examination," which is essentially the same.  The 
Board has considered whether the veteran might be more 
adequately evaluated pursuant to another diagnostic code; 
however, there is no evidence that his scar is poorly 
nourished, with repeated ulceration, such as to warrant the 
application of the old criteria of DC 7803, and the new 
criteria, "scars, superficial, unstable," are also 
unavailing.

Given that the SMR's indicate initial injury from a metallic 
foreign body, we have also considered the potential 
applicability of the regulations for evaluating disability 
due to muscle injuries, pursuant to regulatory amendments 
issued before the filing of the current claim for increased 
rating.  See 62 Fed. Reg. 30,235-240 (1997).  Because the 
present claim post-dated the change in regulations, only the 
new criteria apply to this case.  The anterior thigh group of 
muscles, known as Muscle Group XIV, affects extension, and 
other coordinated movements, of the left knee.  See 38 C.F.R. 
§ 4.73, DC 5314.  Evaluation of muscle disabilities is 
subject to guidelines at 38 C.F.R. § 4.56, which describe 
various levels of severity of wounds and residuals thereof.

However, in the present case, there is no entry in any of the 
medical records, including the SMR's, which would indicate 
that the veteran sustained injury to the muscles in his left 
thigh, or any other muscles.  Nor has any examiner opined 
that there are any complaints of cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), e.g., 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, and uncertainty of 
movement.

Although the VA examiner in May 2000 indicated that it 
"appear[ed]" as if the service-connected scar involved the 
quadriceps tendon, this was clearly an assumption on the 
examiner's part, since review of the claims file, containing 
the original service medical records, was not done in 
conjunction with the examination.  Nevertheless, the examiner 
then speculated that scarring within the tendon explained the 
veteran's symptomatology (despite normal range of motion, 
muscle strength, and knee X-rays).  In order to avoid the 
additional delay which would ensue from obtaining another 
examination, the Board will accept the May 2000 VA examiner's 
assumption, for the purpose of the present decision, that the 
quadriceps tendon was involved in the wound in service.  In 
this regard, 38 C.F.R. § 4.56(a) provides that a rating for 
muscle injury may consider tendon damage in a situation where 
there has been an open comminuted fracture, but the record 
shows that no injury of such severity occurred in this case.  


In addition, although the VA examiner in May 2000 opined that 
the veteran's scar appeared to involve the quadriceps tendon, 
the quadriceps had complete strength.  While the veteran 
contends his pain is greatest when his knee is flexed for a 
prolonged period, he has continuously demonstrated full range 
of motion.  The competent evidence of record indicates that 
the veteran walks daily.  There is no indication that his 
service-connected scar negatively impacts his ability to 
ambulate.  Although there was mild patellofemoral crepitus in 
May 2000, clinical evaluation at that time revealed no other 
joint line tenderness.  

Assuming the veteran were to be rated on the basis of muscle 
damage, such an evaluation would implicate 38 C.F.R. § 
4.56(d), which provides, in pertinent part:  (1)  Slight 
disability of muscles - (i) Type of injury.  Simple wound of 
muscle without debridement or infection.  (ii)  History and 
complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
(iii)  Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.  
(2)  Moderate disability of 
muscles - (i)  Type of injury.  Through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.
(ii)  History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  (iii)  Objective 
findings.  Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue.  Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

Under DC 5314, the anterior thigh group of muscles, Muscle 
Group IV, is rated at 0 percent when the disability is 
slight, and at 10 percent when the disability is moderate.  
Based upon the regulatory criteria defining those degrees of 
disability, set forth above, and assuming involvement of 
Muscle Group IV from a tendon injury to the anterior thigh, 
the veteran's left thigh does not manifest any more than a 
slight disability, commensurate with a noncompensable rating. 

The Board has also considered whether the provisions of 38 
C.F.R. §§ 4.40 and 4.45 may provide a basis for an increased 
evaluation.  In DeLuca v. Brown, 8 Vet. App. 202 (1995) the 
Court held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  Here, however, the current findings show 
no symptoms beyond aching pains in the knee and thigh after 
flexion of the knee for more than 30 minutes.

Inasmuch as the veteran has no limitation of function shown 
by the record due to his service-connected scar, the Board 
finds that it would not be appropriate to rate him under DC 
7805, either the old or the new criteria, which are 
essentially identical.  

As noted above, the veteran has already been rated at 10 
percent by the RO under DC 7804, for a superficial, tender, 
and painful scar.  The rule against "pyramiding" precludes 
the use of multiple diagnostic codes to artificially inflate 
the service-connected evaluation.  38 C.F.R. § 4.14.  The 
diagnostic code is applied which best reflects the overall 
disability picture shown for the specific anatomical part 
involved.  The Board notes that the veteran's scar above the 
left knee appears to be essentially nonsymptomatic.  However, 
since a change in the applicable code from a rating for the 
scar to a rating for muscle or tendon damage would 
potentially result in a reduction to 0 percent for the 
service-connected disability, or, at most, in retention of 
the currently assigned 10 percent rating, the Board will not 
disturb the diagnostic code employed by the RO.

Therefore, and for the reasons discussed above, the Board 
finds that the veteran's service-connected residual scar of 
the left patella/lower thigh area warrants no more than a 10 
percent disability evaluation.  


ORDER

An evaluation in excess of 10 percent for a service-connected 
residual scar of the left patella, lower thigh area, is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

